RESCRIPT
EROST, J.
These are ¡two actions of negligence brought by brothers, ■who were riding on a motorcycle, against the owner and operator of an automobile which was in collision with their machine on December 7, 1925. They were tried together by agreement of parties and a verdict .rendered in each case for the defendant. Elach plaintiff has moved for a new trial on the usual grounds.
The accident out of which the actions arose occurred on the westerly side of North Main street in Providence in the vicinity of Matilda street. At that time the portion of North Main street lying between the west .rail and the west curb line was being used by traffic going north and by traffic going south. The plaintiffs were proceeding in a southerly direction, while the defendant was driving toward Pawtucket.
The plaintiffs contended that the accident was due to the sudden turning of Smith from the line of traf-fice to his left, thereby bringing his machine in contact with the motorcycle, which had been turned to its rgiht to avoid a collision. Their explanation of the accident was supported measurably by a member of the Providence fire department who was standing at a police signal box on the westerly side of North Main street, about 75 feet from Matilda street.
The defendant denied that he even attempted to leave the line of traffic in which he was and attributed the accident to the position of the motorcycle in the middle of the roadway and, more particularly, to the rough and rutty condition of the highway surface, and to a depression which’ caused the motorcycle to suddenly veer to its left and strike the hub of his forward left wheel.
The testimony of Prank L. Tracy was particularly convincing. He was driving a truck northerly and in the rear of the defendant. He testified that the motorcycle got into a hole, swerved to its left, struck Smith’s machine and then fell over on its right side.
There was testimony from both sides .that the surface of the highway was rough and uneven and badly in need of repair.
Prom the evidence it was possible for the jury to find that the collision resulted from the act of the defendant, from lack of due care on the part of Joseph A. Plante, or wholly from the condition of the highway. They found, as a matter of fact, that Smith was not negligent and their verdict is, in my judgment, amply supported by the evidence.
Motion for new trial in each case is denied.